Exhibit 10.78
 
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”), effective April 18, 2001, is made
by and between INVISA, INC., a Nevada Corporation having a place of business at
1800 2nd Street, Suite 965, Sarasota, Florida 34236 (together with its
affiliates and subsidiaries, the “Company”), and John F. Zappala, an individual
having an address at 17 Fells Drive, Amherst, New Hampshire 03031
(“Consultant”), to set forth their following agreement:


 
1.
Term. Unless otherwise provided in this Agreement, each party’s liabilities and

obligations under this Agreement shall be limited to the “Term” of this
Agreement.  “Term” means the following:  The period of Consultant’s engagement
by the Company pursuant to this Agreement, which shall be one year, commencing
on the date of this Agreement and terminating on April 17, 2012.  Term shall
also include any extension of the period of such engagement by mutual agreement
of the parties.  This Agreement may be terminated by either party upon sixty
(60) days written notice.


 
2.
Consultancy.  Company engages Consultant, and Consultant shall serve, in a

consultative capacity to the Company and to render to the Company the services
as designated from time to time by the Company’s CEO (the “Services”).  He will
have the title President of the Company during the Term and will report to the
Company’s CEO.


 
3.
Remuneration.  Consultant’s sole remuneration for the Services shall consist of

compensation set forth on Schedule A and in no way shall Consultant be entitled
to any compensation upon the termination of this Agreement or during his
engagement under it, except as stated in the Agreement.


 
4.
Business Expenses.  Company shall fully reimburse Consultant (or may pay in

advance, upon arrangement with Consultant) for all actual travel, lodging, and
other out-of pocket expenses that are incurred by Consultant in the good faith
performance of duties under this Agreement and which are pre-approved in writing
by the Company, reasonable in amount and ordinary and necessary to the Company’s
business, in accordance with Company’s expense reimbursement policies,
practices, and procedures.


 
5.
No Conflicting Restrictions.  Consultant represents and warrants to the

Company that Consultant is not a party to any restrictive covenant limiting
Consultant’s right to work or perform services for the Company.


 
6.
Confidential Information Inventions.  (a) All documents, software, reports,

data, records, forms and other materials provided to Consultant by the Company
in the course of performing any Services are trade secrets of and proprietary
and confidential information of the Company.  The Consultant will deliver to the
Company all such materials obtained from the Company and all copies thereof when
the Company requests the same, and immediately upon termination of this
Agreement.  This Section 6 shall survive the cancellation, expiration, or
termination of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Any discoveries or inventions made by Consultant in connection with the
Business, technology or products of the Company are the sole property of the
Company (“Inventions”), and Consultant agrees to assign and convey any and all
rights in and to such Inventions to the Company promptly following the date of
each such discovery or invention for aggregate consideration of One Dollar
($1.00) to be paid at the time of each such assignment.


 
7.
Relationship Between Parties.  Consultant shall perform the obligations and

responsibilities of Consultant under this Agreement as an independent
contractor.  Consultant shall render the Services according to Consultant’s own
means and methods of work, which will be in the exclusive charge and control of
Consultant and not subject to control or supervision by the Company or any
employee of the Company.  The Company is interested only in the results of the
Services.  Consultant is not an employee of the Company, and no agent, employee,
or independent contractor of Consultant is, will be, or will be considered to
be, and agent, employee, or independent contractor of the Company.


 
8.
Legal Matters.  The validity, enforcement, construction, and interpretation of
this

Agreement are governed by the laws of the State of Florida, without giving
effect to the conflicts of laws principles thereof.


 
9.
Assignment; Successors; Third Party Beneficiaries.  Consultant shall not

assign his rights or delegate any of his obligations under the Agreement, and
any attempted assignment or delegation by Consultant of such rights or
obligations will be invalid and ineffective against the Company and it
affiliates.  The Company may assign its rights under this Agreement without
Consultant’s consent to any affiliate or any purchaser of or successor to
interest of its business.


 
10.
Waiver; Modification; Severability; Survival.  A waiver, discharge,

amendment, or modification of this Agreement will be valid and effective only if
evidenced by a writing that is signed by or on behalf of both the Consultant and
the Company.  Whenever possible, each provision of the Agreement shall be
construed and interpreted so that it is valid and enforceable under applicable
law.  If a court determines that a provision of the Agreement is unenforceable,
that provision will be deemed separable from the remaining provisions of this
Agreement and will not affect the validity, interpretation, or effect of the
other provisions of this Agreement.


 
11.
Notices.  Except as otherwise expressly stated herein, every notice, demand,

consent, or other communication required or permitted under this Agreement will
be valid only if it is in writing (whether or not this Agreement expressly
states that it must be in writing) and delivered personally or by telecopy,
commercial courier, or first-class, postage-paid, United States mail (whether or
not certified or registered, and regardless of whether a return receipt is
requested or received by the sender), and addressed, if to the Company or the
Consultant, to the address first set forth above or to such other address as a
party shall provide to the other party by notice hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
 
12.
Counterparts; Effective Date.  The parties may execute this Agreement by

facsimile and in counterparts.  Each executed counterpart of this Agreement will
constitute an original document, and all executed counterparts, together, will
constitute the same agreement.
This Agreement will become effective, as of its stated date of execution, when
both Consultant and Company sign it.


 
13.
Complete Agreement.  The headings of the sections of this Agreement are solely

for convenience and are not intended to affect the meaning, interpretation, or
effect of this Agreement.  This Agreement sets forth the entire understanding of
Consultant and the Company with respect to the terms of this Agreement and
supersedes any previous or contemporaneous agreement, representation, or
understanding, oral or written, be either of them.


The foregoing Consultant Agreement is executed as of the date first above
written.
 

 
INVISA, INC.
 
By:
/s/Edmund C King
 
Name: 
Edmund C King
 
Title:
Chief Operations Officer
 
Date:
April 18, 2011

 
 

 
/s/ John F. Zappala
 
John F. Zappala

 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE A
COMPENSATION




Monthly Consulting Fee:  $1,000


Shares of Company Stock:  100,000 shares of common stock of the Company; 25,000
of such shares will vest on each of July 18, 2011, October 18, 2011, January 18,
2012, and April 17, 2012.  The Company shall have no obligation to register such
shares, and the transferability of such shares will be subject to applicable
laws and regulations.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 